          Case 1:19-cv-00715-NONE-SAB Document 49 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                   No. 1:19-cv-00715-NONE-SAB (PC)

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, AND DISMISSING
13           v.                                          DEFENDANT SEXTON, WITHOUT
                                                         PREJUDICE
14   MR. J. BURNS, et al.,

15                  Defendants.                          (Doc. No. 47)

16

17          Kareem J. Howell (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis,

18 filed this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19 States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 9, 2021, Defendants filed a statement of fact of Defendant Sexton’s death on

21 the record, and served Defendant Sexton’s successor in interest. (Doc. No. 33.) On June 10,

22 2021, the magistrate judge issued findings and recommendations recommending that defendant

23 Sexton be dismissed from the action, without prejudice, pursuant to Federal Rule of Civil

24 Procedure 25(a)(1). (Doc. No. 47.) The findings and recommendations were served on the

25 parties and contained notice that objections were due within thirty days. (Id. at 2.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27 court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28 court finds the findings and recommendations to be supported by the record and proper analysis.


                                                     1
         Case 1:19-cv-00715-NONE-SAB Document 49 Filed 08/02/21 Page 2 of 2


 1        Accordingly:

 2        1. The findings and recommendations issued on June 10, 2021 (Doc. No. 47), are adopted

 3        in full; and

 4        2. Defendant Sexton is dismissed from the action, without prejudice, pursuant to Federal

 5        Rule of Civil Procedure 25(a)(1).

 6
     IT IS SO ORDERED.
 7

 8     Dated:    July 30, 2021
                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
